Case 3:18-cv-00428-DMS-MDD Document 464-5 Filed 09/10/19 PageID.8182 Page 1 of 7




          DEFENDANTS’ EXHIBIT 5
Case 3:18-cv-00428-DMS-MDD Document 464-5 Filed 09/10/19 PageID.8183 Page 2 of 7




                           UNITED STATES DISTRICT COURT

                        SOUTHERN DISTRICT OF CALIFORNIA



   MS. L, et al.,                               Case No. 18cv428 DMS MDD

                    Petitioners-Plaintiffs,
                                                DECLARATION OF MELLISSA
         vs.                                    HARPER PROVIDING
                                                BACKGROUND INFORMATION ON
   U.S. IMMIGRATION AND CUSTOMS
                                                FAMILY RESIDENTIAL CENTERS
   ENFORCEMENT, et al.,
                    Respondents-Defendants.



                      DECLARATION OF MELLISSA HARPER
   I, Mellissa Harper, pursuant to 28 U.S.C. § 1746, and based upon my personal

   knowledge and information made known to me from official records and reasonably

   relied upon in the course of my employment, relating to the above-captioned matter,

   hereby declare as follows:

          I. I am the Chief of the Juvenile and Family Residential Management Unit

   (JFRMU), Enforcement and Removal Operations (ERO), U.S. Immigration and

   Customs Enforcement (ICE), Department of Homeland Security (OHS). JFRMU

   addresses issues confronting unaccompanied alien children (UAC) and alien family

   groups who come into ERO custody. JFRMU develops policies sensitive to the

   various vulnerabilities and needs of these populations. JFRMU trains, monitors, and

   advises Field Office Juvenile Coordinators (FOJCs). FOJCs are Deportation
Case 3:18-cv-00428-DMS-MDD Document 464-5 Filed 09/10/19 PageID.8184 Page 3 of 7




  Officers that are especially trained in matters involving juveniles and family units,

  manage these cases in the field and provide guidance to the field offices regarding

  these matters. JFRMU oversees and monitors the implementation of nationwide

  court orders that impact this population, including those in the present case.

            2.   Responsibilities within my purview include case reviews for family

   separations and reunifications, data quality for family separation cases, and

   coordination for family reunifications, as well as the coordination of Ms. L data

   collection and reporting on behalf of ICE, in collaboration with CBP and HHS data

   teams.

            3.   Currently, ICE oversees two family residential centers (FRCs): 1) the

   South Texas Family Residential Center at Dilley (Dilley FRC), located in Dilley,

   Texas, can house up to 2,400 individuals; 2) the Berks County Residential Center

   (Berks FRC), in Berks County, Pennsylvania, can house up to 96 individuals.

            4.   FRCs operate under the ICE Family Residential Standards (FRS).

  The FRS promote a unique, non-secure, open-movement environment which

  permits parents and children to live in a dorm-like setting with access to education,

   recreational opportunities, and health care on site. The FRS were developed with

   input from medical, psychological, and educational subject matter experts and

  various organizations including the DHS Office of Civil Rights and Civil Liberties

   and many non-governmental organizations.
Case 3:18-cv-00428-DMS-MDD Document 464-5 Filed 09/10/19 PageID.8185 Page 4 of 7




         5.    Family units are free to move throughout a FRC during daytime

  hours. Residents have access to libraries, recreational facilities, and playrooms.

  The focus of a FRC is to have an environment that encourages family health and

  safety by providing child-friendly amenities and services in an environment that is

  safe and conducive to healthy family interactions. Families interact with each other

  throughout the day. FRCs are staffed with contracted Resident Advisors in lieu of

   security officers. Contracted Resident Advisors are assigned to monitor and

   supervise the family units. Resident advisors engage with the family units,

  ensuring successful transition into the family residential center. Resident advisors

  participate in activities, ensure the parents attend scheduled events, such as medical

  and legal appointments and assist the residents with needed services.


         6.    Due to the nature of family detention, with very limited exceptions,

   ICE does not house criminals at FRCs. Dilley FRC houses non-criminal, non-gang

   affiliated residents and, on a limited case-by-case basis, may consider accepting

   residents whose criminal histories include only non-violent misdemeanor

  convictions. Berks FRC houses non-criminal residents, and, on a limited case-by-

  case basis, may consider exceptions for individuals with only non-violent minor

  offenses.

         7.    Because of the free and open movement of residents in these facilities,

   housing convicted criminals and/or individuals with a history of unlawful activity
Case 3:18-cv-00428-DMS-MDD Document 464-5 Filed 09/10/19 PageID.8186 Page 5 of 7




  (such as gang members and affiliates) presents an unacceptable risk of harm to the

  families, especially the children, who reside at the FRCs. Violence, threats and

  other behavior diminish the safety of residents at the FRC and are simply not

  tolerated.

          8.       The safety of residents at a FRC is also a legal obligation under the

  Flores Settlement Agreement (FSA). Pursuant to the FSA, ICE must ensure the

  safety and well-being of all minors in its custody, including those housed with their

  parents at a FRC. In this regard, the FSA requires that, if not released, minors must

   be placed in a licensed program until release is effectuated or immigration

  proceedings are concluded. Id.             ,r 12A.   A "licensed program" is defined under the

  FSA, in relevant part, as "any program, agency or organization that is licensed by

  an appropriate State agency." Id.            ,r 6.

          9.       To comply with the FSA, and relevant State laws, FRCs are subject to

   State standards and State inspections. For example, on November 28, 2018, the

  Texas Court of Appeals, Third Circuit, issued a decision reinstating the licensing

  regulations that apply at the Dilley FRC. 1 As a result, the Dilley FRC must comply

  with all the licensing requirements of the State of Texas. Included in those

  requirements are strict background check requirements and legal prohibitions on


  1
    Texas Dep 't of Family and Protective Servs. (DFPS) v. Grassroots leadership, Inc., No. 03-18-00261-CV (Tex.
  Ct. App. 3d Dist. Nov. 28, 2018)
Case 3:18-cv-00428-DMS-MDD Document 464-5 Filed 09/10/19 PageID.8187 Page 6 of 7




   criminal individuals living, visiting or working at such licensed facilities. 2

   Similarly the Berks FRC in Pennsylvania is also subject to strict State licensing

   requirements that limit who can reside in a facility housing minors. 3 In order to

   verify compliance, State inspectors make regular visits to the facilities in Texas

   and Pennsylvania. If ICE houses criminals at a FRC, it may affect the possibility of

   getting a license, which is required under the FSA to ensure the safety and well-

   being of the children being housed at the FRC. In addition, ICE could incur legal

   liability if a resident is subjected to abuse or violence by another resident with a

   known criminal record.


              10.     In my experience and judgment, individuals who may have

   participated in gang activity should not be housed at a FRC. Gang members or

   associates often engage in violent or threatening acts against individuals they

   perceive as threats. Moreover, gangs, especially those from Central America, are

   notorious for recruiting children by means of violence or intimidation. ICE cannot

   risk the chance that a child may be subject to or witness any such activity at a FRC.

   In addition, many residents at a FRC are seeking asylum because they fear, or have

   been harmed by, gangs. Housing gang members with this population may

   potentially re-traumatize the residents.



   2    Ch. 745, Subchapter F, Background Checks, of the Texas Minimum Standard for General Residential Operations.
   3
       See 55 Pa. Code§ 3800.51, see also 23 Pa.C.S. §§ 6301-6385.
Case 3:18-cv-00428-DMS-MDD Document 464-5 Filed 09/10/19 PageID.8188 Page 7 of 7



          11.   The FRCs are also not a good option for indiv iduals who present a

   significant flight risk, such as those who are subject to arrest warrants. A FRC is

   non-secure and has doors that do not lock for purposes of egress, allowing freedom

   to exit. Residents at a FRC are not escorted under g uard and are free to leave and

   move around. If a resident wishes to leave, employees are instructed to a llow them

   to do so. Consequently, a FRC is not a good option for individuals with active

   arrest warrants, gang members, and/or their affiliates.


         12.    Unlike State agencies charged w ith child protection, ICE does not

   have the authority to terminate parenta l rights and is not invol ved in making such

   determinations. In fact, ICE also has an obligation to respect parental rights under

   the ICE Parental Interests Directive. ICE can reunite parents with their children

   for purposes of remova l under this guidance and is will ing to reuni fy parents who

   have been separated due to criminal history if the Department of Health and

  Human Services (HHS), Office of Refugee Resettlement (ORR), deems

  reunification is appropriate.


  Dated: A ugustZJ., 2019


                                                   H arp r
                                          Chief, Juven ile and Family Residential
                                          Management Unit
                                          Enforcement and Remova l Operations
                                          U.S. Immigration and Customs Enforcement
                                          Washington, D.C .
